 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.

EXHIBIT 10.86

Memorandum of Understanding

This Memorandum of Understanding (this “MOU”) is made and entered into as of
February 1, 2005 by and between Kyocera Mita Corporation, a Japanese
corporation, having its principal place of business at 2-28, 1-chome,
Tamatsukuri, Chuo-ku, Osaka 540-8585, Japan (“KMC”) and Peerless Systems
Corporation, a Delaware corporation, having its principal place of business at
2381 Rosecrans Avenue, El Segundo, CA 90245 (“Peerless”).

WHEREAS, each of KMC and Peerless desire to enter into a three (3) year
understanding wherein Peerless will assist KMC in developing certain high speed
controllers and controller technologies;

WHEREAS, as compensation for Peerless assisting in such development, KMC intends
to pay to Peerless at least eight million dollars ($8,000,000) per annum in
accordance with the terms and conditions set forth herein.

For the purpose of forming this business alliance between KMC and Peerless, KMC
and Peerless agree as follows:



1   Consignment of Development   1.1   KMC will retain Peerless and Peerless
accepts such retention for the development of new products under the terms and
conditions set forth in this MOU (“Development”). The immediate target products
which are expected to be developed during the initial three (3) year term of
this MOU (“Immediate Products”) are as follows:



  (1)   ***;     (2)   ***; and     (3)   ***.



1.2   Other target products to be developed by Peerless during the term of the
Development (including initial term of three (3) years) shall be separately
agreed upon in writing by the parties. Immediate Products and other target
products to be agreed by the parties in accordance with this Section 1.2 are
collectively referred to hereinafter as the “Target Products”.   1.3   KMC and
Peerless agree to discuss in good faith to fix the specifications, statement of
work, deliverables, schedule and other details of the Development, and to
execute an individual agreement for each Target Product (“Individual
Agreement”), a Sublicense Agreement covering additional terms and conditions
associated with the distribution of any third party software sublicensed by
Peerless (including but not limited to Adobe PostScript® and Novell NetWare®)
(“Third Party Software”), and a Licensed Software Addendum (“LSA”) to the Master
Technology License Agreement dated April 1, 1997 and Addenda thereto entered
into by and between KMC and Peerless for licenses to be granted by Peerless to
KMC covering the licensing of the Peerless deliverables that will be developed
under the Development (collectively, the “Agreements”). No licenses are granted
by Peerless to KMC in this MOU. This MOU does not constitute a license to
distribute any Peerless products or any derivative works thereof alone or in a
KMC product.   1.4   Except as referenced in the licensing and distribution
restrictions provided in Section 7.4 of this MOU and/or other Agreements related
to Section 7.4 which follow this MOU,

1



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



    Peerless’ relationship contemplated under this MOU for the Development is
non-exclusive and Peerless reserves the right to continue its sales, marketing,
licensing, and/or engineering services operations for other parties.   2  
Keeping Engineers by Peerless   2.1   During the term of the Development,
Peerless shall have *** of its fully-experienced engineers available for
engagement in the Development.   3   Delivery   3.1   During the course of the
Development, Peerless shall submit a monthly progress report to KMC.   3.2  
Peerless shall make and deliver deliverables as set forth in each Individual
Agreement (“Deliverables”) in accordance with the schedule set forth in each
Individual Agreement (“Schedule”).   3.3   If any Deliverables include software
programs and co-developed ASIC code, such software programs and co-developed
ASIC code shall be delivered to KMC in source code form with any related
documentation. This requirement applies only to software programs developed and
owned by Peerless and not to any third party software that may be delivered to
KMC.   3.4   If the Development under this MOU or the Agreements ceases for any
reason, Peerless shall, at KMC’s written request, deliver to KMC any
Deliverables, whether complete or incomplete, as of the termination or
expiration, provided that (i) KMC has paid to Peerless through the date of
termination or expiration for any amounts owed under Section 4.1(1), (ii) KMC
and Peerless have entered into one or more LSAs covering the licensing of the
Deliverables and which provide for the payment of royalties with respect to such
Deliverables, and (iii) KMC is not in breach or default of the MOU or any of the
Agreements. Section 3.3 shall also apply to this Section 3.4.   4  
Consideration   4.1   In accordance with the terms and conditions set out in the
MOU, KMC shall pay Peerless in accordance with the following terms and
conditions:



  (1)   An aggregate of twenty-four million dollars (US $24,000,000) to be paid
over the three year term of the Development as follows: eight million dollars
(US$8,000,000) per annum as a development and retention fee (“Development Fee”)
on a fiscal quarterly basis (the last business day of each April, July, October
and January) (the “Payment Due Date”) during the initial three-year term of the
Development with the initial quarterly payment of two million dollars to be paid
no later than April 29, 2005. When the scope of the Development is defined and
the number of hours required for the Development is expected to *** hours per
fiscal quarter by ***, then Peerless shall notify KMC thereof beforehand and
both parties discuss the solutions such as (i) reconsidering the Schedule,
(ii) increase of the number of KMC’s engineers dispatched, and/or (iii) increase
of the number of Peerless engineers assigned for the Development. When both
parties decide to increase the number of hours, KMC shall pay Peerless, in
addition to the Development Fee, at a rate of ***. In any event, Peerless shall
not charge KMC for the increased Peerless engineers without prior approval of
KMC.     (2)   During the initial three year period of the Development, *** will
be paid as an incentive bonus on a fiscal quarter basis on condition that
Peerless completes mutually agreed upon objectives in a timely manner as set
forth in the Schedule.



  (i)   If Peerless fails to meet the mutually agreed upon objectives in a
timely manner

2



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



     of the Schedule due to causes attributable to Peerless, this incentive
bonus will not be paid.     (ii)   If Peerless fails to meet the mutually agreed
upon objectives in a timely manner of the Schedule due to causes attributable to
KMC, this incentive bonus shall be paid by KMC.     (iii)   If during any
specific fiscal quarter all or any part of the incentive bonus is not paid to
Peerless by KMC, such amount will be withheld from incentive bonus and will not
be carried over. All incentive bonus payments shall be non-refundable upon
payment.



  (3)   Payments made by KMC to Peerless are non-transferable or non-creditable
to other arrangements that may exist between the parties and are non-refundable
upon payment.



5   Maintenance Service   5.1   As long as KMC is paying Peerless the
Development Fee as defined in Section 4.1 (1) herein in accordance with the
terms and conditions set forth in this MOU and/or Agreements, Peerless shall
provide at no charge bug fix and error correction and response to technical
inquiry for each Target Product using Deliverables prior to KMC’s acceptance
date of the final Deliverable.   5.2   The Development Fee described in
Section 4.1(1) includes the fee for maintenance service to be performed by
Peerless during the course of one (1) year from the acceptance date of final
Deliverable of each Target Product, provided, however, that the terms and
conditions which will apply to such maintenance will be separately agreed upon
in writing by the parties.   6   ***   7   Ownership and Restriction of IPR  
7.1   Nothing in this MOU transfers ownership of any pre-existing intellectual
property from one party to the other. Any improvements, modifications, or
revisions of any pre-existing intellectual property, or any other form in which
such pre-existing intellectual property may be recast, transformed, or adapted,
shall remain the sole property of the owner of the pre-existing intellectual
property (“Derivative IP”).   7.2   Any intellectual property used during the
Development of any Target Product or licensed to KMC that is owned by a third
party shall remain the property of such third party.   7.3   Any intellectual
property (including, but not limited to software program, property that is
protected by patents or copyrights, know-how, and other proprietary information)
developed or created during the course of the Development (“IP”) shall be owned
in accordance with as follows:



  (1)   IP jointly developed by KMC and Peerless will be jointly and equally
owned by KMC and Peerless. Either party, subject to the conditions of 7.4, will
have the right to exploit such jointly developed IP without accounting or
incurring any other obligation to the other party.     (2)   IP independently
developed by either party without reference to other party’s technical
information will be solely owned by the party who develops or acquires such
intellectual property rights.     (3)   Notwithstanding any of the foregoing,
any Third Party Software shall remain the property of such third party.    
(4)   Derivative IP of Peerless IP is Peerless property.

3



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



  (5)   Derivative IP of KMC IP is KMC property.     (6)   Derivative IP of
jointly developed IP shall be subject to Sections 7.3(1) and 7.4.



7.4   Even if Peerless has joint ownership of IP, for a period of ***, whichever
comes first, Peerless agrees not to



  (a)   grant any third party a license of the jointly developed IP which is
incorporated into such Target Product; and     (b)   distribute any deliverables
and/or products covering jointly developed IP which is incorporated into such
Target Product in any form (e.g. SDK, components) to any third party.



8   Term   8.1   The term of MOU and the Development shall be for three years,
from February 1, 2005 to January 31, 2008, and thereafter shall be automatically
extended for additional consecutive periods of one year each, unless either
party shall have otherwise notified the other party in writing at least three
(3) months prior to the expiration of the Development or any extension thereof.
For the avoidance of doubt, each party agrees that this MOU is effective from
the date specified in the preamble and shall continue to apply to the
Development so long as the MOU is in effect.   8.2   Notwithstanding
Section 8.1, Peerless and KMC may terminate without any liability of terminating
party, except as provided in Section 8.3, this MOU and all or any part of the
Development in the event of the other party’s Default under this MOU or the
Agreements. A “Default” shall be deemed to occur in accordance with as follows:



  (1)   With respect to KMC



  (a)   KMC’s failure to pay any amounts owed within thirty (30) calendar days
of the date due: or     (b)   KMC materially breaches any of its obligations
under this MOU and/or Agreements, which breach continues uncured for a period of
thirty (30) calendar days after written notice.



  (2)   With respect to Peerless



  (a)   Peerless materially breaches any of its obligations under this MOU
and/or Agreements, which breach continues uncured for a period of thirty
(30) calendar days after written notice,     (b)   Peerless becomes insolvent,
bankrupt, or makes a general assignment for the benefit of creditors, or goes
into liquidation or receivership; or     (c)   Peerless ceases or takes action
to cease to carry on its Turn-Key business or disposes of the whole of its
assets or any substantial part of its assets that are necessary for Peerless to
perform its obligations hereunder.



8.3   Any amounts unpaid as of the termination or expiration date shall be paid
by KMC to Peerless within ten (10) business days after the termination or
expiration date. Such amounts shall be prorated amounts from the prior Payment
Due Date up to the date of termination or expiration. Notwithstanding any other
provision in this MOU to the contrary, Sections 3.4, 4.1(3), 5.2, 7, 8.2, 8.3,
8.5, 10.3, 10.4, 10.6, 10.7, 10.9, 10.10, and 10.12 shall survive any
termination or expiration hereof.   8.4   In the event that KMC’s competitor
(***)(a “Competitor”) becomes a majority stockholder of Peerless, KMC’s sole
remedy for such an event shall be the termination of this MOU or the
continuation of the Development under this MOU.

4



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



8.5   In case that this MOU and the Development are terminated for any reason
other than Peerless being in Default under Section 8.2(2) during the initial
three (3) year term of the MOU, KMC shall be obligated to pay liquidated damages
to Peerless in an amount of ***. This liquidated damages provision shall not be
imposed upon KMC if the reason of termination by KMC is Peerless’ Default as set
forth in Section 8.2(2) or if the termination has occurred after the initial
three (3) year term of the MOU.   9   Dispatch of KMC’s Engineers   9.1   KMC
may request and Peerless will agree to provide facilities for 5-10 engineers
designated and/or dispatched by KMC at Peerless’ El Segundo, California offices
for the purpose of cooperating with and supporting Peerless relating to the
Development activities. When the scope of the Development is defined and it is
decided by both parties that the number of KMC engineers dispatched is to be
increased in accordance with Section 4.1, KMC may dispatch its additional
engineers.   10   Others   10.1   ***.   10.2   ***.   10.3   Excluding all
third party source code, Peerless will execute an escrow agreement with KMC
promptly after the execution of this MOU and deliver to an escrow agent
quarterly a sealed package containing Peerless’ source code software programs to
be developed during the course of this MOU to allow KMC to have access to such
source code in case of changing the control of management of Peerless by any
reason described in Section 10.2 or in case of bankruptcy of Peerless for the
purpose of exercising its rights as licensee under any applicable license then
in force. All costs associated with the maintenance of this escrow shall be
borne solely by KMC. In the event that KMC does not maintain the escrow, or in
the event of the termination of this MOU, all materials in escrow shall be
immediately returned to Peerless, provided, however, that in case of termination
of MOU by KMC on the ground of any reason specified in Section 8.2(2), no
materials then in escrow will be released and KMC may access to the source code
and continue to use the source code under any applicable license then in force.
  10.4   Neither party shall disclose the content or existence of this MOU to
any third party, except to the directors, employees, advisers, consultants or
shareholders of each party who are bound to keep such information confidential,
without prior written consent of the other party, provided, however, that KMC
shall not unreasonably withhold the consent relating to announcing by Peerless
to the investment community the broad nature (turnkey development of high
performance color controllers) of this arrangement, including, but not limited
to statements that Peerless will provide development service to KMC for
Immediate Products or Target Products and the potential revenues associated with
this MOU. Notwithstanding the foregoing, each party may disclose the content or
existence of this MOU pursuant to governmental or judicial order requirement
(including requirement by “Securities and Exchange Commission”), provided,
however, that such disclosing party shall provide prompt prior written notice
thereof to other party to enable it to seek a protective order or otherwise
prevent or contest such disclosure or, in the case of any filings with the
Securities and Exchange Commission, file a Confidential Treatment Request.  
10.5   KMC and Peerless shall in good faith exert their best efforts to execute
the Agreements as soon as possible.   10.6   In the event any dispute,
controversy, or difference, whether based on tort, contract, or

5



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



    legal theory (including but not limited to a claim of fraud or
misrepresentation) arises between the parties out of or in relation to or in
connection with this MOU (a “Dispute”), the parties hereto agree as follows



  (1)   In the first instance do their utmost to settle the Dispute.     (2)  
If the Dispute is solely related to the payment of money owed to Peerless by
KMC, Peerless shall have the option to seek to resolve such Dispute either by
arbitration in accordance with Section 10.6(3) or in any federal or state court
located in Los Angeles, California, USA. If the Dispute is solely related to the
payment of money owed to KMC by Peerless, KMC shall have the option to seek to
resolve such Dispute either by arbitration in accordance with Section 10.6(3) or
in any federal or state court located in Los Angeles, California, USA. Each
party hereby waives the right to a jury trial. In any proceeding under this
Section 10.6(2), neither party shall be entitled to an award of punitive or
exemplary damages.     (3)   If the parties fail to settle the Dispute amicably,
then the Dispute shall be finally settled by arbitration under the Rules of the
American Arbitration Association (“AAA”). The place of arbitration shall be Los
Angeles, California, USA. The arbitration shall be held before a single
arbitrator who is knowledgeable in the embedded software industry. The
arbitration shall be conducted in English. The arbitrator shall not have the
power to award punitive or exemplary damages. The prevailing party shall be
entitled to an award of its attorneys fees associated with the arbitration and
any other costs and expenses of the arbitration shall be borne as provided by
the rules of the AAA. The arbitrator’s decision and any award rendered shall be
final and binding upon the parties. Each party hereby waives the right to a jury
trial.     (4)   The following disputes shall not be subject to arbitration and
shall instead be brought in any federal or state court located in Los Angeles,
California, USA: (a) any dispute involving infringement of, ownership or title
to a party’s intellectual property; (b) any dispute involving enforcement of the
confidentiality provisions set forth in this MOU or any applicable
confidentiality agreement; or (c) any judicial proceeding in equity seeking
temporary restraining orders, preliminary injunctions or other interlocutory
relief. Disputes relating to Third Party Software shall be resolved in
accordance with any applicable requirements specified by the owners or principal
licensors of such Third Party Software. Each party hereby waives the right to a
jury trial.



10.7   Except for the Master Technology License Agreement dated April 1, 1997
(“MTLA”), the License Software Addendum #4 (as amended) dated January 15, 2004
to the MTLA, the License Software Addendum #5 dated February 17, 2004 to the
MTLA, and the Non-Disclosure Agreement dated September 13, 2004, this MOU and
the Non-Disclosure Agreement entered into on February 21, 2005 and made
effective as of November 10, 2004 constitute the binding and entire agreement
relating to the subject matter of this MOU and supersedes all previous
agreements relating to the subject matter of this MOU, either oral or written,
between the parties, provided, however, that this MOU takes effect only after
this MOU passes the resolution of both parties’ board meeting.   10.8   Nothing
contained herein shall be deemed to create a joint venture or partnership or
agency relationship between KMC and Peerless. Neither party shall have the right
or authority to, and each party shall not, assume or create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party or bind the other party in any manner. Nothing set forth herein shall be
deemed to confer upon any person or entity other than the parties hereto a right
of action either under this MOU or any manner whatsoever.   10.9   Neither party
may sell, transfer or assign this MOU without the prior written consent of the

6



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by three
asterisks (***). A complete version of this document has been filed separately
with the Securities and Exchange Commission.



    other party. This MOU shall be binding upon and inure to the benefit of each
party, its successors or assignees.   10.10   This MOU shall be governed by and
construed in accordance with the laws of the United States of America and the
State of California.   10.11   This MOU is the result of arm’s length
negotiations between the parties and shall be construed to have been drafted by
all parties such that any ambiguities in this MOU shall not be construed against
either party.   10.12   KMC hereby agrees that, for a period of six (6) months
after termination of the MOU, neither KMC nor any person acting on behalf of or
in concert with KMC will, without the prior written consent of Peerless,
directly or indirectly, solicit to employ, or actually employ, any of the
executive officers or key employees of Peerless (i) with whom KMC or any person
acting on behalf of or in concert with KMC have had contact during the
Development or (ii) who were specifically identified to KMC by Peerless or any
person acting on behalf of or in concert with KMC during the Development;
provided, however, that KMC may engage in general solicitations for employees in
the ordinary course of business and consistent with past practice, and (ii) KMC
may directly or indirectly solicit to employ and actually employ any executive
officers and/or employees who have been terminated or laid off or who have
voluntary resigned from employment and the resignation occurred more than six
(6) months before or who seek employment by responding to KMC’s general
solicitations.   10.13   Prior to either party’s disclosure of any of its
confidential information to the other in connection with the Development, the
parties shall enter into a mutually agreeable confidentiality agreement.

In Witness Whereof, the parties hereto have caused this Memorandum of
Understanding to be executed by their respective authorized representative as of
the date first above written.

              Kyocera Mita Corporation   Peerless Systems Corporation
 
           
By:
  /s/ TETSUO OKADA   By:   /s/ HOWARD J. NELLOR

           
Name:
  Tetsuo Okada   Name:   Howard J. Nellor

           
Title:
  President   Title:   CEO and President

           

7